Citation Nr: 1209243	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Reno, Nevada


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of medical treatment provided on October 30, 2010, at Mount Grant General Hospital.

2.  Entitlement to payment or reimbursement for the cost of medical treatment provided from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's Spouse and J.R.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Medical Center in Reno, Nevada.

In March 2011, the Veteran's spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder with panic disorder and agoraphobia, rated as 100 percent disabling. 

2.  In October 2010, the Veteran received medical care at Mount Grant General Hospital and the evidence does not reveal that VA approved a request for prior authorization for such medical care. 

3.  Non-VA medical care rendered in October 2010 was not treatment for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to life or health. 

4.  A VA facility was feasibly available at the time treatment was rendered at a non-VA facility in October 2010. 

5.  From September 15, 2006, to May 1, 2007, and from June 2007 to August 2008, the Veteran received private medical care and the evidence does not reveal that VA approved a request for prior authorization for such medical care. 

6.  Non-VA medical care rendered from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008 was not for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to life or health. 

7.  A VA facility was feasibly available at the time treatment was rendered at a non-VA facility from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008. 


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on October 20, 2010, are not met.  38 U.S.C.A. § 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (2011). 

2.  The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008, are not met.  38 U.S.C.A. § 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.120 , 17.121, 17.1000-17.1002 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board's decision to proceed in adjudicating this claim, rather than remanding it for assistance or additional notification, does not prejudice the appellant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Reimbursement for Unauthorized Private Medical Expenses

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

A claim for payment or reimbursement must be filed within 90 days after the date the Veteran was discharged from the facility that furnished such treatment or within 90 days of the death of the Veteran, if such death occurred during the stay of the facility that provided emergency treatment for the Veteran.  38 C.F.R. § 17.1004(d).  The word "claimant" includes a person or organization who paid for treatment on behalf of the Veteran. 38 C.F.R. § 17.1004(a).

The Board notes that there was a legislative change of 38 U.S.C.A. § 1725, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728 VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006).

A.  Treatment on October 30, 2010

On October 30, 2010, the Veteran was seen by a private physician for an office visit at Mount Grant General Hospital.  The evidence of record does not reveal that the Veteran was preauthorized for this visit and there is no indication, and the Veteran does not otherwise contend, that the treatment was rendered on an emergent basis.  The Veteran contends that payment or reimbursement is warranted for this non-VA medical treatment because a VA facility was not reasonably available to treat the Veteran.  The Veteran indicates that she lives a distance from the VA Medical Center in Reno, Nevada and due to her agoraphobia is unable to travel in the VA van.  Therefore, the Veteran argues that the VA Medical Center is geographically inaccessible.

In addition, the Veteran argues that her treatment should have been covered under the fee-basis program.  However, the Board notes that the issue of whether the Veteran is entitled to coverage under the fee basis program is not properly before the Board on appeal.

The Board finds that entitlement to payment or reimbursement for medical expenses incurred on October 30, 2010, is not warranted.  As the Veteran received treatment for a service-connected disability the provisions of 38 U.S.C.A. § 1725 are not for application.  Pursuant to 38 U.S.C.A. § 1728 in regard to treatment for service-connected disabilities, the treatment must have been rendered in an emergency; the treatment must be for a service-connected disability or for a disability associated with a service-connected disability or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, and VA or other federal facilities were not feasibly available.  The Board notes that although the Veteran meets the second criteria, the Veteran does not meet the first or the third criteria.  The Veteran has not contended that the treatment received on October 30, 2010, was for an emergent condition.  In addition, although the Veteran lives a distance from the VA Medical Center in Reno, Nevada, there is no indication that the facilities were not feasibly available as a shuttle service was available to transport the Veteran to the VA for regular treatment.  The Board acknowledges the Veteran's agoraphobia and that the Veteran reported an incident aboard the shuttle van that negatively affect her ability to utilize the van service.  However, the evidence of record reveals that the Veteran's spouse is permitted to accompany the Veteran to her appointments aboard the shuttle van.  Importantly, there remains no evidence that the October 30, 2010, treatment was rendered for an emergent condition.

In addition, the Board notes that a report of contact dated in September 2008 indicates that the Veteran received a Fee Basis card and that the rules of the card were explained and acknowledged at that time.  The note indicates that it was acknowledged that the Fee Basis card could not be used for specialty treatment without preauthorization.  Here there is no indication that the Veteran was preauthorized for the treatment at Mount Grant General Hospital on October 30, 2010.

As such, entitlement to payment or reimbursement for the cost of medical treatment provided on October 30, 2010, at Mount Grant General Hospital is denied.

B.  Medical Treatment Provided from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008

The Veteran seeks payment or reimbursement for treatment and medications for the periods from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008.  The Veteran contends that the VA Medical Center in Reno, Nevada is geographically inaccessible and, therefore, VA should pay or reimburse her for these medical bills. 

There is no indication in the claims file and the Veteran does not contend that the medical bills accrued from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008, were for emergency care.  In addition, there is no indication in the claims file that the Veteran was preauthorized for the provided care.

Treatment notes from November 2007 to February 2008 from the Mount Grant General Hospital reveal recurrent treatment for her psychiatric disability.  Treatment notes from to June 2007 to August 2008 reveal routine follow up care for diabetes mellitus with the exception of a treatment in July 2007 when the Veteran was admitted for observation due to reports of chest pain.

In addition, the claims file reveals the submission of receipts for medications purchased by the Veteran.

The Board finds that entitlement to payment or reimbursement for medical treatment provided from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008, is not warranted.  The treatment received during these time periods was rendered for both service-connected and nonservice-connected disabilities.  As such, the issue is properly considered under both 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Under the provisions of both statutes, in order for payment or reimbursement to be warranted, the treatment must have been rendered in an emergency situation.  The evidence of record reveals that the treatment received by the Veteran was continuing in nature and it is undisputed that it was not rendered in an emergency situation as there is no indication that delay in receiving the treatment would have been hazardous to life or health.  The Board acknowledges that the Veteran contends that the VA Medical Center in Reno, Nevada was not feasibly available to treat the Veteran during these periods and that the medical center was geographically inaccessible due to the distance and the inability of the Veteran to use the shuttle bus to attend appointments.  However, the Board notes that the requirements for payment or reimbursement are conjunctive and must all be satisfied.  As such, entitlement to payment or reimbursement for medical treatment provided from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008 is not warranted.  



ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided on October 30, 2010, at Mount Grant General Hospital is denied.

Entitlement to payment or reimbursement for the cost of medical treatment provided from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


